Citation Nr: 9928182	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-20 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel









INTRODUCTION

The veteran had active service from December 1941 to October 
1945 and from January 1951 to March 1952.

This appeal to the Board of Veterans' Appeals (the Board) is 
from an October 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office(RO) in Boise.  The RO 
denied entitlement to an increased evaluation for PTSD.


FINDING OF FACT

The veteran has some reduction in reliability and 
productivity with depression, but no significant impairment 
of memory or judgment; he continues VA care and counseling, 
his GAF is at 50-60 on a stable basis, and he quit work at 
age 72 to be nearer family; his anxiety, depression and other 
symptoms are no more than moderate at most in social or any 
other setting.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. § 4.130; Diagnostic Code 9411 (1998).








REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Evaluations of service-connected disabilities are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Wherever there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board must also consider the history of the disability 
and all regulatory provisions which are potentially 
applicable through the assertions and issues raised in the 
evidence of record as required by Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

However, when entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although recorded history of the disability may be reviewed 
in order to make a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. (1994).




A 100 percent disability evaluation is warranted for PTSD 
with total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for names of close relatives, one's own occupation, or 
one's own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  Id.

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.126, Diagnostic Code 9411 
(1998).




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

A number of outpatient treatment records and assessments are 
in the file for comparative purposes.  Outpatient records 
since 1997 show a few visits for mental health evaluations 
and complaints of being a little depressed at times, but 
these, as the veteran stated in January 1998, were "nothing 
like he had in the past".  

VA examination in January 1997 shows that the veteran had 
moved to Boise to be near family members.  He had worked as a 
barber until age 72; he was now 77.  He occasionally had 
panic attacks and some feelings of being overwhelmed while 
driving.  The examiner assessed a Global Assessment of 
Functioning (GAF) score of 50-60.

In April 1998 the veteran reported having some problems 
remembering things like his bank personal identification 
number(PIN) number and phone numbers.  He was said to be 
sleeping and eating well, and mood was stable.




On VA examination in July 1998, at which time clinical 
records were reviewed by the examiner, the veteran showed a 
range of affect, appropriate to the subject matter.  His 
thinking processes were sequential, pertinent, relevant and 
without obsessions, delusions, hallucinations, etc.  He was 
well oriented in all spheres and able to do calculations and 
abstractions of both simple and complex nature.  His judgment 
and insight were considered all right for simple social 
situations.  The examiner noted that he continued to be seen 
regularly by a staff psychiatrist.  GAF continued to range 
from 50-60.  

The veteran expressed some anxiety on talking of his war 
experiences and occasionally had intrusive thoughts.  He had 
some anxiety on being exposed to loud noises or being touched 
precipitously.  The veteran was unclear as to how his PTSD 
impacted him although he said he watched television during 
the day and had few social activities.  However, he took his 
granddaughter to driver's school on a daily basis and visited 
with other family members on a regular basis.  The examiner 
felt that his GAF continued to be 50-60 and had not worsened 
lately; his symptoms were considered moderate.

The most recent VA outpatient report submitted was dated in 
April 1999 (on which initial RO consideration waiver was 
enclosed), showing that the veteran had been seen with 
complaints of increased dreams and intrusive thoughts of war.  
He tried to avoid thinking about it, but the news of fighting 
in Kosovo and other events triggered more thoughts of his own 
World War II experiences and Korea.  He had had problems 
getting to sleep and staying asleep, and felt tense and on 
edge.  He said he tended to be more depressed and at times 
wished he were dead.  When he became more anxious, he 
developed bowel and bladder urgency.  He said he was limited 
in his activities because of his problems.  He continued to 
take his long-standing medications.  Diagnosis was PTSD with 
associated anxiety and depression.



Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for PTSD is well 
grounded.  38 U.S.C.A. § 5107;  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The veteran's contentions 
concerning the severity of his PTSD (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).  

Evaluations of the veteran's mental health, from the time of 
his claim in April 1998, are of record from a variety of 
sources, including at the outpatient facility where he has 
been seen over the years.  The aggregate of such evidence 
provides a sound basis for evaluating his continued mental 
health.  

The record shows that the veteran has a history of some 
intrusive PTSD-related nightmares, with associated sleep 
disturbance, anger, and occasional suicidal ideation but no 
real plan for acting thereon.  Psychiatric examiners have 
assessed him as having some intermittent problems in either 
social or work environments.  

The prevalent and ongoing current GAF scores are at or about 
50-60.  This is reflective of no more than moderate 
involvement and impact.

The veteran has a history of having problems with social 
interaction with others but sees various family members on a 
regular basis.  He is no longer working in his long time job 
as a barber, which he quit at age 72 to move to be closer to 
his family.  

When comparing the veteran's symptoms to the pertinent 
governing criteria, his depression is no more than moderate, 
he functions independently, and has not lost the ability to 
compute or otherwise intellectually function and/or express 
himself.  

His social and industrial inadaptability is considerable but 
no more than that, and he apparently remains committed to 
ongoing VA care and counseling.  With respect to employment, 
it appears from the record that the veteran retired from his 
occupation as a barber when he reached the age of 72, 
ostensibly to be closer to his family.  

The veteran is quite capable of understanding complex 
commands, has no significant impairment of memory, exhibits 
relatively sound judgment; and his disturbances of motivation 
and mood are no more than considerable.   

The Board finds that the veteran's symptoms since 1996 have 
been no greater than those contemplated within the 50 percent 
assigned, and that a rating in excess thereof is not in 
order.  In that regard, the rating assigned for the period 
reflects the basic aggregate of the evidence, taking into 
account both good and occasional bad episodes on both sides 
of the psychiatric spectrum, and gives primary focus to the 
ongoing chronic symptoms and his ability to cope therewith.  
In any event, his GAF has stabilized.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 50 percent for PTSD.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


Additional Matter

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1), but 
that it did not actually discuss the provisions in light of 
his claim.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

At this point in the development of the evidentiary record, 
the Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Undersecretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

The current schedular criteria, in this case, the granted 50 
percent evaluation for PTSD adequately compensates the 
veteran for the current nature and extent of his service-
connected disability.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

